Title: To George Washington from Edmund Randolph, 12 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Department of State July 12. 1795.
          
          The two questions, which I had the honor of receiving from you on the 29th Ultimo, being preparatory to the measures, which appear to me most adviseable to be pursued, on the late treaty with Great Britain; I shall take the liberty of connecting the whole subject together.
          Had the senate advised and consented to a ratification in an unqualified manner, the President would have had nothing, but the merits of the treaty, on which to decide. But as the senate have annexed a condition, it is proper to be understood, in what manner they intended, that condition should be executed. That they intended their resolution of the 24th of July 1795 to be a final act; and that they do not expect the proposed article to be submitted to them before the treaty operates; is the plain signification of their words. The further negotiations, which are recommended, are not to precede, but follow the ratification; for these make no part of the condition; and the discussions in

the senate, which are recorded in the executive journal, shew, not only, that they were apprized of the distinction between precedent and subsequent negotiations; but that the attempts for precedent ones all failed. It was possible, that some people might hesitate upon the constitutionality of the senate, leaving to the President alone, to see, that their condition was complied with. In answer to this it may be said, the senate are to advise and consent, that the President make the treaty: they are not to make the treaty themselves. When they advise and consent unconditionally they rely on the integrity of the President, that he will not suffer any words to be inserted in the paper, or omitted from it. In this case they rely, that he will strictly follow their advice. If he ratifies without again consulting them, he undertakes for the accuracy, with which that advice has been followed. If he ratifies, what they did not agree to, their security consists in this; that the treaty will, for that cause, not be the supreme law of the land; and it cannot be concealed from the world by any official forms, since he must set forth the whole truth of the case in the ratification. The very nature of the power, vested in the senate, implies, that they are to act upon something, not yet complete: the completion of it is reserved to the President. Consequently the senate may give their advise and consent without the very treaty, which is to be ratified being before them. To this it may be objected, that, according to these positions, the senate may now advise and consent to the general matter of a treaty, which may not be formed for years to come, and thus forestal the judgment of their successors. My answer is, 1. that it is not necessary at this moment to decide upon this objection; because it is not the general matter of a treaty, which is consigned to the wording of the President; it is only the simple act of suspending part of an article; which is very little more or less, than striking it out by a pen; and the words, which the senate have used are apt words in themselves, for which none can be substituted, which can well create ambiguity—2. If it were necessary to decide upon the objection, I would say, that it can scarcely ever happen, that the senate will submit to the President to work up the general matter of a treaty in any form, which he shall approve—3. But still the objection recurs: can they do so constitutionally? I think not—How then is this distinguishable from what they have now done? In the circumstance of the amendment being nothing more,

than, (as has been already observed) a mere suspension or striking out; in the inevitable consequence, that if any deviation be made from the sense of the senate by the many shapes of speech, which may be chosen, it will be immediately detected; and in the certainty, that the sense of the senate will be expressed, unless there be a wilful departure from it, which would amount to a cause of impeachment, would avail nothing in fact, and is not to be presumed—4 As to the length of time beforehand, which my doctrine would allow to the senate; the restriction would be this: if the President was once to pass his judgment upon it, whether in the negative or affirmative, the subject would be immediately ended; or if before he had passed his judgment upon it, a future senate should by a vote of two thirds annul the preceding vote, it would be constitutionally abolished. So that the power of a succeeding senate need never be supposed in danger. From these considerations I conclude, that the President may ratify without submitting the new article to the Senate.
          If these difficulties shall be cleared away in the President’s mind, he will next arrive at the two great and momentous questions: 1. whether to ratify, as the senate have advised, or reject: 2. and what line of conduct is to be pursued, in either event.
          1. The reasons for ratifying or rejecting have often passed thro his mind; but, as it will aid me in my own conclusions, to bring the principal of those reasons into one summary view, I beg leave to offer this concise statement.
          A treaty is the act of two independent nations; neither having a right to dictate to the other; and each determining upon what it will yield or accept, partly from its sense of right; partly upon its own strength; and partly upon the inferiority and actual Situation of its antagonist. Compare the U.S. and Great Britain together; and war from us would appear formidable to her, no otherwise, than as it would interrupt her trade and manufactures. These being the only avenues, thro’ which G. Britain, as a nation, could have been really wounded by us, She went into the negotiation with no other apprehension of us; unless it might have been, that the supplies for the West Indies would be witholden. To counterpoise this, she calculated upon our aversion to war, founded upon our true policy: she was conscious of her own ability to enter into any commercial reprisals upon us; and understood the temper of our people too well to believe,

that they would have long forborne from the fruits of neutrality for the indulgence of national hatred. We know, that at one period the British ministry would have made war upon us: her losses and our sincere neutrality perhaps changed this hostile disposition; but she must have been perfectly persuaded, that we could stipulate nothing in her favor, which could relieve her from present difficulties in the war with France.
          Under these circumstances, what kind of a treaty could we expect? Not one, dictated by ourselves; nor yet one, different from all, that have ever been made on such occasions, on principles of compromize and mutual concession. If the present constitution of the U.S., which was the act of sister-states was an affair of accommodation; how could it be expected, that two nations, widely alienated from one another, could agree on any other terms?
          Let the treaty be reviewed under the following heads. 1. the rights, which we have obtained: 2. the rights, which we have surrendered: 3. the favors, which we have gained. 4. Miscellaneous matter.
          My first purpose was to class the articles of the treaty under these different heads, and thus examine them individually. But the paper, which you did me the honor of shewing to me, having gone into this detail, I shall speak of them separately, only where I differ from its writer.
          1. The rights gained are the posts and compensation for the captures.
          2. The rights surrendered are
          1. satisfaction for the negroes. The President will recollect the reasoning, contained in the letter to Mr Jay in december last. This still strikes me, as unanswerably true; and I will add another reflection of no small weight; that, if the negotiators did not think proper to ascertain, who was the first aggressor, every thing dependent upon this idea should have been buried; whereas the U.S. are to be burthened with the debts of individuals, solely because the several states are supposed to have been the first aggressors.
          2. The right of sequestering or confiscating the debts, funds &c. of an enemy—It is a sound principle to prevent such acts— But it will be a subject of great clamor in the house of representatives; as insinuating the apprehension of fraud in them; as

being the symptom of a desire to enlarge the authority to make treaties; as taking away one of the means of redress; and as influencing the questions now depending in court, as far as an opinion can go. It is reciprocal, it is true; and important to commercial credit. But I wish the principle only had been declared, without stipulating against the practice. It would have been sufficiently operative; without being a direct attack upon the house of representatives.
          3. The rights surrendered by the 12th article, need not be spoken of; as it is to be suspended.
          4. The rights of the settlers within the precincts and jurisdictions of the posts &c: I understand this as the paper does, not liable to much exception.
          5. The prohibition of our citizens to take commissions from foreign powers. I understand this, as the paper does, liable to no exception.
          6. The provision against reprisals, until justice be refused or unreasonably delayed will contribute to peace.
          7. The prohibition of countenance to foreign privateers &c. This I understand, as the paper does liable to no objection.
          8. I rank among the rights surrendered the clause respecting provisions being seizable. The paper has not taken into the account, that the seizor will be always the judge whether they are so: that G. Britain has avowed her doctrine on the 8th of June 1793; and that she has again commented upon it in the same way by her late order.
          3. The favors, which we have gained are.
          1. The Indian trade, and the power of supplying Canada &c. with European, Asiatic and domestic articles.
          The paper does not touch the great objection, that British vessels come so high up, while ours are admitted only so low down. It is a disadvantage; but its value is not very important. It will be played off more against Mr Jay’s vigilance, than for any other purpose.
          2. The trade to the East-Indies.
          From the article on this subject we certainly derive two advantages: 1. the conversion of what has been hitherto a favor into a compact; namely a direct trade from the East Indies to the United States—2. the prohibition of higher duties on our exportations, than on British exportations. And the paper supposes,

that every thing else is left upon its old footing; and the same indulgencies may be granted after the treaty, as before—This is apparently the case. But these doubts occur. 1. whether Many American merchants will risque themselves upon the chance of receiving these indulgencies in the face of a treaty; and knowing, that they may be deprived of the opportunity of employing their spare time in going from the East Indies to China &c. with a coasting freight, they may not withdraw from the trade— 2: Whether the probability is not greater, that the indulgencies will be withdrawn, after such a treaty than before it. For why has the British government expressly stipulated against the continuance of the privilege, if it was intended to leave a discretionary power to enforce the restriction, or not?
          4. The Miscellaneous matter of the treaty.
          1. All our differences are closed. This is a most valuable quality; altho’ we have made some sacrifices.
          2. The adjustments as to the Mississippi and St Croix are unexceptionable.
          3. The mode of deciding on the captures is agreeable to usage in one respect, and more favorable than usual in another. I wish, that the stipulation against illegal and irregular captures may be found broad enough for full satisfaction to our citizens.
          4. The European trade stands upon the footing of reciprocity; not very important in any way. The prohibitions of additional tonnage and additional duties deprives the U.S. of the power of discriminating between the British and other nations, is not unreasonable, while we mean to keep peace with Great Britain.
          5. The prohibition to make treaties, in derogation of the 24th and 25th articles cannot be important to us, as it is to last only during our amity with Great Britain; and while we are her friends, we surely cannot wish to assist her enemies. It cannot be important to France, because her treaty secures this point; and in any new negotiation, so much of the old treaty may be reserved.
          Other articles are too small to require a comment.
          Here then I return to the question, whether the President ought to ratify, as the senate have advised, or reject?
          Advantages and disadvantages, depending upon moral reasoning, cannot, like pounds, shillings and pence, be weighed in

opposite scales. For want of a Standard of certainty, let us bring them together, in the following contrast.
          
            
              1. Advantages1. Old bickerings settled. except, as to impressments, and provisions.2. Indian wars at an end; at least those, countenanced by G. Britain.3. New opportunities for extending trade in Canada4. Posts surrendered5. Captures compensated6. G. Britain, interested in securing to us the Mississippi.
              2. disadvantages1. Loss of negroes.2. assumption of debts, due to British creditors in certain circumstances.3. the lands, which may be taken from the U.S. by the indulgence to the British settlers.4. the situation of provisions.
              3. doubtful.1. East India trade.2. The European trade cannot be properly called doubtful; but it has no peculiar advantages on our side.
            
            
          
          Independent of these pro’s and con’s, arising upon the face of the treaty, there are some other considerations, intitled to attention; which recommend ratification and dissuade rejection.
          Those, which recommend ratification are
          1. that peace, or rather the noninterruption of our commerce will be secured.
          2. that the danger of being thrown into one set of foreign politics by an abhorrence of the outrages of another will be so far cut up.
          3. that it gives some prospect of extending our commerce with the British dominions.
          4. that as it is not the interest of the U.S. to be on ill terms with France, lest we thereby throw ourselves too much on Great Britain, so vice versa. The U.S. ought to be on good terms with both. It is at least doubtful, whether it be the interest of the U.S., that there should be only one dominant power, or gamecock in Europe.
          The reasons, which dissuade rejection, are
          1. the latitude of authority, with which Mr Jay was vested, and his not having exceeded it.
          2. The little expectation of obtaining a much better treaty.
          
          3. the possibility of the convulsions of France, re-inspiring Great Britain with her former arrogance.
          4. the impression, which the refusal to ratify will make upon our public, national character; merely because we have not all the advantage on our side. This idea I prefer to the one, adopted by the paper; which supposes us to be called upon by our professions of neutrality to ratify.
          5. the postponement of the surrender of the posts, and its consequences.
          6. the exposure of the twenty senators to a general assault—the consequent alienation of them from the government—the victory to the minority in the senate; who in conjunction with the majority in the house of representatives, will first be loud in their eulogiums on the President, and afterwards never be satisfied, unless they dictate to him. This reason is however of no consequence, if the President be satisfied, that it is right on other grounds to reject the treaty. It is only one of those little things, which may deserve some respect, where the scale of truth hangs in equilibrio.
          To these considerations stand opposed the opinion of a senator, who, under the signature of Americanus, imagines, that the suspension of the 12th Article will suspend the whole of the treaty, except the first ten articles; and the late order, if genuine, for the capture of provisions. That opinion, if true, ought to arrest the ratification; but I cannot, upon any examination, which I have given the subject, discover the principles of it. The last eighteen articles are to expire, only in case the 12th cannot be arranged, before the expiration of two years after the war; and are not affected by any intermediate fate of the 12th article. But the order for capturing provisions is too irreconcileable with a state of harmony, for the treaty to be put into motion during its existence. The reasons are mentioned in the paper, and in another part of this writing. And if no expedient could be found for the emergency, it would be my opinion, that the treaty ought to be absolutely broken up; and if new negotiations could not be opened, that other views of our situation should be examined.
          It is questionable, whether the suspension of the treaty for so just a cause has not some benefits. 1. Before it is completed, this campaign, if not the war, may perhaps be finished—2. the passions of the public will have subsided—3. Possibly some of the

captures may have been decided, and some compensation made, in the ordinary course of proceeding, without the intervention of the treaty; so as to satisfy the people, that the British mean to do justice—4. The subjects, omitted by Mr Jay, to wit, impressments, and orders against the continuance of the capturing system, may be pressed with effect; tho’ not as ultimate—5. It enables the President, as will be seen under the next head, to bring back to himself the treaty, before it is ratified, and thus avoid all risque of censure. 2. The next inquiry is, what step the President will take upon either hypothesis of rejection or ratification—Upon that of rejection, there is but one; namely, an attempt to renew the negotiation.
          My plan for the ratification, tho’ going to the same final object with the paper, is different in the means, which it uses. It is the following:
          The actual position of political affairs in Holland—the actual position of our pecuniary affairs there; as communicated to me by the Secretary of the treasury—the puerile appearance, which it will have, to be shifting ministers about in Europe convince me, that Mr Adams ought not to be drawn over from the Hague to London. If, however, the President shall be pleased to determine otherwise; Mr Adams’s agency will not very materially change the measures, which I propose.
          I take the liberty then of suggesting; that a personal interview be immediately had between the secretary of state and Mr Hammond, and that the substance of the address to him be this.
          “I know, sir, that you are acquainted with the late treaty between the U.S. and his Britannic majesty; and presume, that you have seen the vote of the senate, advising a ratification of it upon condition. That treaty, being still subject to the negative of the President, is now before him, undetermined as to its fate. The candor, which has reigned throughout our proceedings, induces me, with the permission of the President, to explain to you, as the minister plenipotentiary of his Britannic majesty near the United States, what is the course of his reflection upon this momentous transaction. If his majesty could doubt the sincerity of the President’s professions of a desire to maintain full harmony with the British nation; his doubt will vanish, when he is told, sir, as I now tell you, that notwithstanding after the most mature consideration of the treaty, there are several parts, by no

means coincident with his wishes and expectations, yet he had determined to ratify it, in the manner advised by the senate. He had determined to put his hand to it, without again submitting it, even after the insertion of the new article, to the senate.
          “But we are informed by the public gazettes, and by letters, tolerably authentic that vessels, even American vessels, laden with provisions for France may be captured and dealt with, as carrying a kind of qualified contraband. If this be not true, you can correct me.
          “Upon the supposition of its truth, the President cannot persuade himself, that he ought to ratify, during the existence of that order. His reasons will be detailed in a proper representation thro Mr Hammond to his Britannic Majesty. At the same time, that order being removed, he will ratify without delay, or farther scruple. Of this also his Britannic majesty will be informed in the most explicit and unequivocal terms.
          “Now, sir, the object of my interview with you arises from my recollection of your having expressed to me a wish, that the ratifications should be exchanged here, in order that you might have some agency in closing the treaty. I am thus led to believe, that it may not be disagreeable to you, to undertake, what I shall now have the honor of proposing to you.
          “Supposing that Mr Jay’s negotiation would absorb every controversy: that nothing would be left to be done for some time in the ordinary course of residence; or that Mr Pinckney would have returned to London before he was wanted there, he was dispatched as our Envoy to Madrid. He did not commence his journey until the 11th of May last. The secretary of the legation, Mr Deas, is the only person remaining in London as the political agent of the U.S. Being desirous of consummating every thing here, as far as we can, it has occurred to me to state in a memorial to you the situation of the business, and the foregoing declaration of the President’s purpose to ratify. This, we presume, will be immediately transmitted thro’ you to the British ministry. The reply may be handed to Mr Deas. You will also be furnished with a copy of the form, in which the President means to ratify, when the order is rescinded.
          “The President had indeed once thought to order one of our European ministers over to London to supply for this purpose the place of Mr Pinckney. But the most weighty objections

render this impracticable. And it may be also conceived, that to send over a fresh diplomatic character, at this stage of the business, would neither be very easy, nor very expeditious.
          “It is also contemplated by the President, to propose that, for the purpose of saving delay, the ratifications may be exchanged here. For, altho’ he does not doubt the constitutionality of the Senate’s act, and is advised too, that the proposed article, if agreed to by his Britannic majesty, need not be submitted to them before ratification; yet he entertains serious doubts, whether he can himself ratify, without having the very article under his eye, after it shall have been assented to by his britannic majesty. The difference of time in the one form or the other will consist only in a voyage from London to Philadelphia—Provision will be made for the subscription in London of any papers, which form may require.
          “You will oblige me, sir; by giving me your sentiments on this statement.”
          According to Mr Hammond’s reply, so will the government conduct itself.
          If the thing can be arranged with him, it is humbly offered to the President, as the best expedient. If it cannot, let us try, whether Deas cannot be so prepared, as to have little more to do, than what an automaton would be equal to; that is, the mere delivery of papers, and the receiving of answers. If Deas cannot be substituted, then some of our European ministers must of necessity be sent over; unless some qualified person would go from hence, without eclat, in the character of a mere agent. I have the honor Sir to be with the highest respect yr mo. ob. servt
          
            Edm: Randolph.
          
          
            P.S. I forgot to add, as to the order for Seizing provisions a circumstance greatly critical. The reasons, adduced by Mr Adet against the treaty are all against him. But if this order be tolerated, while France is understood to labour under a famine, the torrent of invective from France and our own country-men will be immense.
          
        